Title: From George Washington to Mary Atlee, 14 November 1793
From: Washington, George
To: Atlee, Mary


          
            14th Novr 1793.
          
          The President wishes Mrs Atlee to be assured that, his disposition to prevent tears of
            distress from flowing, is far beyond his means to accomplish; and that he should be
            extremely happy if the latter were adequate to the numerous calls that are made upon the
            former.
          Mrs Atlees case being entirely unknown to the President—Her application of course, is
            not well understood by him.
        